Exhibit 10.106

EXECUTION COPY

FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FOURTH AMENDMENT (this “Amendment”) dated as of October 30, 2009 to the
Purchase and Sale Agreement, dated as of November 25, 1997 and amended by the
First Amendment thereto dated as of July 22, 1999, by the Second Amendment
thereto dated as of November 9, 2000 and by the Third Amendment thereto dated as
of May 8, 2001 (the “Purchase Agreement”), is between, (i) solely with respect
to the amendments described in Section 3(a) of this Amendment, SPIRIT OF AMERICA
NATIONAL BANK, a national banking association (“Spirit”) and CHARMING SHOPPES
RECEIVABLES CORP. (“CSRC”) and (ii) solely with respect to the amendments
described in Section 3(b) of this Amendment, WFN CREDIT COMPANY, LLC (“WFN SPV”)
and WORLD FINANCIAL NETWORK NATIONAL BANK (“WFNNB”). Unless otherwise defined
herein, capitalized terms used herein shall have the meanings assigned in the
Purchase Agreement.

W I T N E S S E T H:

WHEREAS, Spirit and CSRC have entered into the Purchase Agreement pursuant to
which Spirit transfers Receivables to CSRC from time to time;

WHEREAS, CSRC is a party to the Second Amended and Restated Pooling and
Servicing Agreement, dated as of November 25, 1997 (as amended from time to
time, the “Pooling and Servicing Agreement”), among Spirit, CSRC and U.S. Bank
National Association, as Trustee (in such capacity, the “Trustee”), pursuant to
which CSRC transfers Receivables to the Trust from time to time; and

WHEREAS, the parties hereto desire to amend the Purchase Agreement in certain
respects as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments. (a) The following definitions from Appendix A of the
Purchase Agreement are hereby amended and restated in their entirety to read as
follows or added and inserted in alphabetical order into Appendix A of the
Purchase Agreement, as applicable:

“Purchaser” shall mean WFN Credit Company, LLC, a Delaware corporation, and its
permitted successors and assigns.

“Purchaser Tangible Equity” means, at any date of determination, an amount equal
to:

(a) the Seller Interest, plus

(b) the aggregate amount on deposit in all cash collateral accounts or spread
accounts established for the benefit of any Series or Class of Investor
Certificates; minus



--------------------------------------------------------------------------------

(c) the outstanding balance of the Subordinated Note; plus

(d) the “Purchaser Tangible Equity” or other similar amounts for any other
transactions to which the Purchaser is a party.

“Required Purchaser Tangible Equity” means, at any date of determination, the
sum of:

(a) the product of (i) the Seller Interest, multiplied by (ii) the highest
required enhancement percentage then in effect for any outstanding Class of
Investor Certificates that was rated BBB (or an equivalent rating) by any of
Moody’s, S&P or Fitch at the time of its issuance, which shall be calculated as
the quotient (expressed as a percentage) of (x) the amount of Enhancement
(including any cash collateral account, the subordination of other interests in
the Receivables) that is available or junior to such Class in covering
charged-off Receivables allocated to the related Series, divided by (y) the
Initial Investor Interest for the Series of Investor Certificates of which such
Class is a part; plus

(b) the aggregate amount on deposit in all cash collateral accounts or spread
accounts established for the benefit of any Series or Class of Investor
Certificates, plus

(c) the “Required Purchaser Tangible Equity” or other similar amounts for any
other transactions to which the Purchaser is a party.

“Seller” shall mean World Financial Network National Bank, and its permitted
successors and assigns.

“Subordinated Note” shall mean a note substantially in the form of Exhibit F to
the Purchase Agreement evidencing borrowings made by Purchaser from Seller
pursuant to this Agreement.

“Subordinated Note Maturity Date” is defined in Section 3.1(c) of this
Agreement.

“Subordinated Note Rate” is defined in Section 3.1(c) of this Agreement.

“Transfer Date” is defined in Section 1.2(a) of this Agreement.

“WFN SPV” is defined in Section 1.2(a) of this Agreement.

“WFNNB” is defined in Section 1.2(b) of this Agreement.

(b) The definition of “Reassignment” in Appendix A of the Purchase Agreement is
hereby deleted in its entirety.



--------------------------------------------------------------------------------

(c) The last paragraph of Section 1.1 of the Purchase Agreement is hereby
amended and restated to read as follows:

It is the intention of the parties hereto that the conveyances of the Existing
Assets, the Receivables and the other Related Assets by the Seller to the
Purchaser as provided in this Section 1.1 be, and be construed as, absolute
sales or capital contributions, including for accounting purposes to the extent
consistent with generally accepted accounting principles, without recourse
except as explicitly provided herein, of the Existing Assets, the Receivables
and the other Related Assets by the Seller to the Purchaser. Furthermore, it is
not intended that such conveyance be deemed a pledge of the Existing Assets, the
Receivables and the other Related Assets by the Seller to the Purchaser to
secure a debt or other obligation of the Seller. If, however, notwithstanding
the intention of the parties, the conveyance provided for in this Section 1.1 is
determined to be a transfer for security, then this Agreement shall also be
deemed to be a security agreement and the Seller hereby grants to the Purchaser
a security interest in all of the Seller’s right, title and interest in and to
the Existing Assets, the Receivables and the other Related Assets. Further, to
the extent the Seller retains any interest in the Receivables now existing and
arising from time to time in the Accounts and the other Related Assets, the
Seller hereby grants to the Trustee for the benefit of the Investor
Certificateholders, a security interest in the Seller’s right, title and
interest, whether now owned or hereafter arising, in, to and under the
Receivables now existing and arising from time to time in the Accounts and the
other Related Assets to secure the performance of all obligations of the Seller
under this Agreement, the Pooling and Servicing Agreement and the other
Transaction Documents and the rights of each Investor Certificateholder to
receive its share of the Series Investor Interest under the applicable
Supplement, interest on the Investor Certificates held by it at the rate
specified in the Supplement and any other amounts owed to it under the terms of
such Supplement and the other Transaction Documents.

(d) The following Section 1.2 is hereby added to the Purchase Agreement:

“Assignment and Assumptions. It is understood and agreed that:

(a) CSRC and WFN Credit Company, LLC (“WFN SPV”) will enter into an assignment
and assumption agreement, substantially in the form of Exhibit D hereto, under
which CSRC will assign to WFN SPV all of CSRC’s rights and obligations as
Purchaser and WFN SPV will accept and assume such rights and obligations. From
and after the date of effectiveness of such assignment and assumption agreement
(the “Transfer Date”), (i) except to the extent provided in such agreement with
respect to events arising out of its actions or omissions to act as Purchaser
occurring before such date, CSRC shall be released from all obligations of the
Purchaser, (ii) CSRC shall cease to be a party to this



--------------------------------------------------------------------------------

Agreement; provided that nothing herein shall release CSRC of any liability for
any of its actions (or omissions to act) as Purchaser prior to the Transfer
Date, and (iii) except as the context shall require, references in this
Agreement to Purchaser shall be deemed to be references to WFN SPV.

(b) Effective as of the Transfer Date, Spirit and World Financial Network
National Bank (“WFNNB”) will enter into an assignment and assumption agreement,
substantially in the form of Exhibit E hereto, under which Spirit will assign to
WFNNB, all of Spirit’s rights and obligations as Seller and WFNNB will acquire
and assume such rights and obligations. From and after the Transfer Date,
(i) except to the extent provided in such agreement with respect to events
arising out of its actions or omissions to act as Seller occurring before the
Transfer Date, Spirit shall be released from all obligations of the Seller,
(ii) Spirit shall cease to be a party to this Agreement; provided that nothing
herein shall relieve Spirit of any liability for any of its actions (or
omissions to act) as Seller prior to the Transfer Date, and (iii) except as the
context shall require, references in this Agreement to Seller shall be deemed to
be references to WFNNB.

(e) Section 2.3(f) of the Purchase Agreement is hereby amended and restated to
read as follows:

Except as provided herein (including, without limitation, Section 1.2 hereof)
and as provided in the Pooling and Servicing Agreement, the Seller covenants and
agrees that it will not Convey the Accounts to any Person prior to the
termination of this Agreement and the Pooling and Servicing Agreement.

(f) Section 2.5 of the Purchase Agreement is hereby amended and restated to read
as follows:

Section 2.5 Removal of Accounts. Purchaser may remove Accounts from the Trust in
accordance with Section 2.7 of the Pooling and Servicing Agreement. On each day
on which Accounts are removed from the Trust pursuant to Section 2.7 of the
Pooling and Servicing Agreement, the Seller and the Purchaser may, but shall not
be required to, by mutual agreement, remove Accounts from the operation of this
Agreement (the “Removed Accounts”). The Seller agrees to provide to Purchaser
such information, certificates, financing statement, opinions and other
materials as are reasonably necessary to enable the Purchaser to satisfy its
obligations under Section 2.7 of the Pooling and Servicing Agreement with
respect to the removal of Accounts.



--------------------------------------------------------------------------------

(g) Sections 3.1(b) and (c) of the Purchase Agreement are hereby amended and
restated to read as follows:

(b) The “Purchase Price” for the Receivables (including Receivables in
Additional Accounts) to be conveyed to Purchaser under this Agreement that come
into existence on or after the Transfer Date shall be payable on each Business
Day on which such Receivables are conveyed by Seller to Purchaser in an amount
equal to 100% of the Principal Receivables so conveyed, adjusted from time to
time with respect to Principal Receivables originated hereafter to reflect such
factors as Seller and Purchaser mutually agree will result in a Purchase Price
determined to approximate the fair market value of such Principal Receivables.
If and to the extent that Purchaser shall not have funds available to pay Seller
the Purchase Price for the Receivables transferred on any day, an amount equal
to the portion of the Purchase Price for such Receivables for which Purchaser
shall not have funds shall be deemed to be a borrowing by Purchaser from Seller
under the Subordinated Note in the amount of such deficiency; provided that no
borrowing may be made under the Subordinated Note if, after giving effect to
such borrowing, Purchaser Tangible Equity would be less than Required Purchaser
Tangible Equity; and provided, further, that Seller may, in its discretion,
contribute Receivables on any Business Day and the Purchase Price of such
Receivables shall be deemed to be a capital contribution from Seller to
Purchaser. Seller is hereby authorized by Purchaser to endorse on the schedule
attached to the Subordinated Note (or a continuation of such schedule attached
thereto and made a part thereof) an appropriate notation evidencing the date and
amount of each borrowing thereunder, as well as the date and amount of each
payment made with respect thereto; provided that the failure of any Person to
make such a notation shall not affect any obligations of Purchaser thereunder.

(c) The terms and conditions of the Subordinated Note and all borrowings
thereunder shall be as follows:

(i) All amounts paid by Purchaser with respect to the Subordinated Note shall be
allocated first to the repayment of accrued interest until all such interest is
paid, and then to the outstanding principal amount of the Subordinated Note.

(ii) The outstanding principal amount of the Subordinated Note shall bear
interest at a fixed rate per annum agreed upon by Seller and Purchaser from time
to time from the Transfer Date, calculated based on a 360-day year consistently
of twelve thirty-day months (such rate as in effect from time to time, the
“Subordinated Note Rate”). Interest on the Subordinated Note shall be payable on
the 15th day of each calendar month falling after the Transfer Date, or if the
15th is not a Business Day, the next succeeding Business Day (each such date, an
“Interest Payment Date”). If on any Interest Payment Date, the amount of funds
available to pay interest on the Subordinated Note is insufficient to pay any
amount



--------------------------------------------------------------------------------

due under the Subordinated Note, then interest shall be payable only to the
extent funds are available thereof. All interest in the Subordinated Note that
is not paid when due pursuant to this paragraph shall be payable on the next
Interest Payment Date on which funds are available therefor and all such unpaid
interest shall accrue interest at the Subordinated Note Rate until paid in full.

(iii) Purchaser may at its option, prepay the Subordinated Note at any time and
from time to time; provided that in no event shall Seller or any holder of the
Subordinated Note have any right to demand any payment of principal under the
Subordinated Note prior to the date that is one year and one day after the
latest occurring Series Termination Date for any Series of Investor Certificates
(the “Subordinated Note Maturity Date”).

(h) Schedule I and Schedule II to this Amendment are hereby added to the
Purchase Agreement as Exhibit D and Exhibit E respectively, thereto.

(i) Schedule III to this Amendment is hereby added to the Purchase Agreement as
Exhibit F thereto.

(j) Exhibit C of the Purchase Agreement is hereby deleted in its entirety and
marked as “[reserved]”.

(k) Clauses (a) and (b) of Section 7.4 of the Purchase Agreement are hereby
amended and restated as follows:

(a) in the case of the Seller and the Servicer, to World Financial Network
National Bank, 3100 Easton Square Place, Columbus, OH 43219, Attention: General
Counsel, (b) in the case of the Purchaser, to WFN Credit Company, LLC, 3100
Easton Square Place, #3108, Columbus, Ohio 43219.

SECTION 2. Change of Address and Waiver of Notice. Effective as of the Transfer
Date, pursuant to Section 2.3(j) of the Purchase Agreement, WFNNB, as Seller,
hereby designates the following additional addresses as location of records
concerning the Receivables:

3100 Easton Square Place

Columbus, OH 43219

Attention: President

With a copy (which shall not constitute notice) to:

World Financial Network National Bank

3100 Easton Square Place

Columbus, OH 43219

Attention: General Counsel



--------------------------------------------------------------------------------

The Trustee hereby waives the requirement of 30 days notice of such change of
address.

SECTION 3. Amendment Date.

(a) The amendments set forth in clauses (d), (e) and (h) of Section 1 shall
become effective on the date when all of the following shall have occurred:
(i) the Trustee receives executed counterpart signatures pages of this Amendment
from Spirit and CSRC and (ii) an Opinion of Counsel of CSRC pursuant to
Section 7.1(a) of the Purchase Agreement has been delivered to the Trustee.

(b) Immediately following the effectiveness of the amendments described in
Section 3(a) of this Amendment, the amendments set forth in clauses (a) through
(c), (f), (g) and (i) through (k) of Section 1 shall become effective when the
Trustee receives counterparts of this Amendment executed by WFNNB and WFN SPV.

SECTION 4. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 5. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

SECTION 6. Ratification of the Purchase Agreement. From and after the Amendment
Date, each reference in the Purchase Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and references to the Purchase
Agreement in any other document, instrument or agreement executed and/or
delivered in connection therewith, shall, in each case, mean and be a reference
to the Purchase Agreement as amended hereby. Except as otherwise amended by this
Amendment, the Purchase Agreement shall continue in full force and effect and is
hereby ratified and confirmed.

SECTION 7. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

Solely with respect to the amendments described in Section 3(a) of this
Amendment:

 

SPIRIT OF AMERICA NATIONAL BANK By:   /s/ Eric M. Specter Name:   Eric M.
Specter Title:   Chairman of the Board

 

CHARMING SHOPPES RECEIVABLES CORP. By:   /s/ Eric M. Specter Name:   Eric M.
Specter Title:   President

 

  

S-1

  

Fourth Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Solely with respect to the amendments described in Section 3(b) of this
Amendment:

 

WFN CREDIT COMPANY, LLC By:   /s/ Ronald C. Reed Name:   Ronald C. Reed Title:  
Assistant Treasurer

 

WORLD FINANCIAL NETWORK NATIONAL BANK By:   /s/ Daniel T. Groomes Name:   Daniel
T. Groomes Title:   President

 

  

S-2

  

Fourth Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed with respect to Section 2 of

this Amendment:

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee By:   /s/ Tamara Schultz-Fugh Name:  
Tamara Schultz-Fugh Title:   Vice President

 

  

S-3

  

Fourth Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE III

EXHIBIT F

SUBORDINATED NOTE

FOR VALUE RECEIVED, the undersigned, a Delaware limited liability company
(“Purchaser”), hereby unconditionally promises to pay to the order of WORLD
FINANCIAL NETWORK NATIONAL BANK (“WFN”) in lawful money of the United States of
America in immediately available funds on the Subordinated Note Maturity Date,
the aggregate unpaid amount (as shown in the records of Seller or, at the
Seller’s option, on the schedule attached hereto and any continuation thereof)
of all borrowings made by Purchaser from Seller to fund the acquisition of
Receivables in connection with the transactions contemplated by the Purchase and
Sale Agreement, dated as of November 25, 1997 (as amended and supplemented from
time to time, the “Purchase Agreement”), among Purchaser and Seller. Purchaser
may at its option prepay this Note in whole or in part at any time and from time
to time; provided that in no event shall the holder hereof have any right to
demand any payment of principal hereunder prior to the Subordinated Note
Maturity Date.

Capitalized terms used and not otherwise defined herein have the meanings
assigned to them in the Purchase Agreement.

The undersigned further agrees to pay interest from the date hereof on the
unpaid principal amount hereof from time to time at the rate and at the times
specified in the Purchase Agreement. Interest shall be payable in arrears on
each Interest Payment Date and upon final payment of the unpaid principal amount
hereof.

This Note is subordinate and junior in right and time of payment to all “Senior
Debt” of Purchaser, which is any Indebtedness of Purchaser and all renewals,
extensions, refinancings and refundings thereof, except any such Indebtedness
that expressly provides that it is not senior or superior in right of payment
hereto. “Indebtedness” is any indebtedness, whether or not contingent, in
respect of borrowed money or evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereto) and guarantees of any of the foregoing, whether or not any such
indebtedness would appear as a liability on a balance sheet of Purchaser
prepared on a consolidated basis in accordance with generally accepted
accounting principles.

All scheduled payments of principal and interest in respect of Senior Debt must
be paid before this Note shall be payable, and all scheduled payments of
principal and interest on this Note shall be payable only to the extent that
Purchaser, after paying all its accounts payable and other expenses and
obligations, has the funds to make such payments. Purchaser agrees, and the
holder hereof by accepting this Note agrees, to the subordination provisions
herein contained.



--------------------------------------------------------------------------------

Upon prior written notice to Purchaser, the holder hereof may sell, pledge,
assign or otherwise transfer this Note; provided, that prior to such sale,
pledge, assignment or transfer, the Rating Agency Condition is satisfied.

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

The holder of this Note, by its acceptance hereof, hereby covenants and agrees
that it will not at any time institute against Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser has caused this Subordinated Note to be duly
executed as of the day and year first above written.

 

WFN CREDIT COMPANY, LLC By:      

Name:

Title: